McCay, Judge.
We think the order ought to have been granted. The bankrupt law is just as much the law of the land as the attachment law, and the bankrupt Court is as completely a part of the machinery of our system of jurisprudence as is the Superior Court. There can be no question, therefore, that, under the facts as presented by tbe movant, this attachment was dissolved by the adjudication of bankruptcy. When the fact of the adjudication was made known to the Court, by proper proof by the assignee, it was the duty of the Court to recognize the facts by an order declaring the attachment dissolved. And this for two reasons — one, because the assignee is entitled to have the attachment out of his way • and the other, that the records of the State Court may show what has become of the attachment, and why it has - not proceeded.
We think the movant was as much a party to the proceeding as was necessary for the purposes of his motion. The defendant in attachment is not served. The case is only in Court by virtue of the levy or garnishment, and when that is dissolved there is no party. In the case of Kent vs. Downing, *30444 Georgia, 116, the assignee sought to be a party. He desired to have the attachment dismissed, not declared dissolved. Any rights of the officers of Courts for costs or of the attorneys for bringing the fund into Court, are still a lien on the money. These rights attach to the fund. We do not decide what they are, nor is there anything in the order declaring the attachment dissolved which affects them. The money is still in -the hands of the Court, burdened with whatever legal liens there may be upon it, arising out of proceedings lawfully had in the cases under which it came into the custody of the Court. Whether those liens shall be adjusted and satisfied before the money is turned over, or whether it belongs to the bankrupt Court to settle them as it does other liens, is not now a question, though we see no good reason now why the Court having the fund should not settle this before it turns it over.
Judgment reversed.